UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6644



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEVY SAMUEL STEPHEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (CR-96-197-5-01-F, CA-99-397-5-F)


Submitted:   September 8, 2003        Decided:   September 25, 2003


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Levy Samuel Stephen, Appellant Pro Se.    Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Levy Samuel Stephen seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We vacated and remanded a previous order, finding the district

court erred by summarily denying Stephen’s claim that he received

ineffective assistance of counsel. Upon remand, the district court

held an evidentiary hearing and again denied relief.       We have

independently reviewed the record and conclude that Stephen has not

made a substantial showing of the denial of a constitutional right.

See Miller-El v. Cockrell, 537 U.S. 322,   , 123 S. Ct. 1029, 1040

(2003).   Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2